                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE:      COURT OPERATIONS UNDER                    General Order 21-10
            THE EXIGENT CIRCUMSTANCES
            CREATED BY COVID-19 AND
            RELATED CORONAVIRUS—MASK
            POLICY
______________________________________________________________________________

     GENERAL PUBLIC ORDER REGARDING COVID-19 VIRUS PUBLIC
                        EMERGENCY—MASK POLICY
______________________________________________________________________________

      This order governs the United States Courthouse at 517 East Wisconsin

Avenue in Milwaukee, Wisconsin and the courtroom and clerk’s office space at

125 S. Jefferson Street in Green Bay, Wisconsin. This order supersedes

General Public Order 20-15 Regarding COVID-19 Virus Emergency—Mask

Policy.

      The Centers for Disease Control and Prevention and other public health

authorities have advised, and continue to advise, entities to take precautions to

slow the spread of COVID-19. The United States Courts—district, bankruptcy

and appellate—are public and essential institutions committed to sound

administration of equal justice under the law. Other agencies in the Milwaukee

courthouse building—including the United States Attorney’s Office, Federal

Defender Services of Wisconsin, the United States Pretrial Services and

Probation Office, the United States Trustee, the United States Marshal Service,

the Federal Protective Service, the General Services Administration, the Secret

Service and the Social Security Administration—also are essential institutions

of the government and the justice system. The court in both buildings and the
                                        1
other agencies in the courthouse at 517 East Wisconsin Avenue in Milwaukee

will continue to take reasonable and prudent actions to further that mission

consistent with the health and safety needs of the public, court and agency

staff, case participants and others who enter the courthouse.

      On May 13, 2021, Dr. Rochelle Walensky, director of the Centers for

Disease Control, announced new guidance recommending that anyone who is

fully vaccinated can participate in indoor or outdoor activities without wearing

a mask or practicing physical distancing (while advising those who are immune

compromised to consult with their doctors, noting that health care providers

would continue to be bound by their employers’ guidelines and warning that if

infections begin to rise, the guidance may change). The CDC defines “fully

vaccinated” people as those for whom two weeks have passed after their second

dose in a 2-dose series, such as the Pfizer or Moderna vaccines, or two weeks

after a single-dose vaccine, such as Johnson & Johnson’s Janssen vaccine.

      Based on this guidance, effective July 1, 2021:

      *     Persons seeking entry to or occupying the courthouses—including,

but not limited to, court staff, security personnel, vendors, contractors,

litigants, attorneys, jurors and other members of the public—who are fully

vaccinated, as defined by the CDC, are not required to wear a mask.

      *     Persons seeking entry to or occupying the courthouses—including,

but not limited to, court staff, security personnel, vendors, contractors,

litigants, attorneys, jurors and other members of the public—who are not fully

vaccinated, as defined by the CDC, must wear a face covering or mask in


                                        2
the public areas of the building. Public areas include the atrium/lobby,

elevator banks, stairwells, restrooms, public corridors, clerk’s office counters

and, unless excused by the presiding judge, courtrooms. A face covering or

mask always must completely cover the wearer’s nose and mouth. The only

unvaccinated persons excepted from this requirement are those who provide

documentation that for medical reasons, they are unable to wear a face

covering.

      *     All unvaccinated persons seeking entry to the courthouse are

strongly encouraged to bring their own face covering or mask. Unvaccinated

persons who do not bring their own face coverings or masks may obtain a

disposable mask at the screening security station while supplies last; supplies

will be limited. Any unvaccinated person who declines or refuses to wear a face

covering and does not have documentation showing that they are unable to do

so for medical reasons will be denied entry to the building. Such persons may

contact by telephone the agency or office they intended to visit to explore

alternatives to entering the courthouse.

      *     Because some vaccinated individuals may not be fully protected

due to medical conditions or medications, because of the spread of certain

COVID-19 variants and because some individuals are not comfortable without

a mask, any vaccinated person may voluntarily choose to wear a mask.

      *     As stated in General Order 20-15, each individual tenant agency

and court unit may develop and enforce its own policy for wearing face

coverings or masks within its internal space.


                                         3
      *     For jury trials, evidentiary hearings and other in-person court

proceedings, parties and counsel should consult with the presiding judge about

masking and social distancing requirements for jurors, witnesses, spectators

and others. The presiding judge for each proceeding will determine the

appropriate pandemic precautions—including masking and social distancing

requirements—for that proceeding.

      This order will remain in effect until further order of the court.

      Dated in Milwaukee, Wisconsin this 30th day of June, 2021.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         4
